UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6965


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MICHAEL HARRIOT, a/k/a Lanky, a/k/a Donovan Smith, a/k/a Richard Onyett,
a/k/a Bernard Barber, a/k/a James D. Smith, a/k/a Michael Smith,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Margaret B. Seymour, Senior District Judge. (3:99-cr-00341-MBS-3)


Submitted: November 19, 2020                                Decided: December 17, 2020


Before WILKINSON and FLOYD, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed in part and vacated in part by unpublished per curiam opinion.


Michael Owen Harriot, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Owen Harriot appeals the district court’s order denying his motions for

compassionate release and reconsideration of the court’s order denying his prior motion

seeking relief pursuant to Section 404 of the First Step Act of 2018, Pub. L. No. 115-391,

132 Stat. 5194. In his informal brief, Harriot only challenges the denial of his motion for

reconsideration. Therefore, Harriot has forfeited appellate review of the portion of the

district court’s order denying without prejudice his motion for compassionate release. See

4th Cir. R. 34(b); Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014). Accordingly, we

affirm this portion of the district court’s order.

       Turning to his motion for reconsideration, * we review a district court’s decision

whether or not to grant a reduction under the First Step Act for abuse of discretion. See

United States v. Jackson, 952 F.3d 492, 497 (4th Cir. 2020). We have observed that “there

is little case law addressing appropriate procedures for a court to follow when considering

sentence modifications under 18 U.S.C. § 3582(c)(1)(B),” United States v. Venable, 943
F.3d 187, 194 n.11 (4th Cir. 2019), but generally “a sentence modification is not a plenary

resentencing proceeding,” Chavez-Meza v. United States, 138 S. Ct. 1959, 1967 (2018)

(internal quotation marks omitted) (addressing 18 U.S.C. § 3582(c)(2)); see Venable, 943
F.3d at 194 n.11 (characterizing First Step Act reduction as “sentence modification”).

When determining whether to modify a sentence, the district court “need only set forth


       *
         We conclude that Harriot’s motion was properly before the district court because
the Government did not file an opposition to his motion for reconsideration. See United
States v. May, 855 F.3d 271, 274 (4th Cir. 2017).

                                               2
enough to satisfy the appellate court that [it] has considered the parties’ arguments and has

a reasoned basis for exercising [its] own legal decisionmaking authority.” Chavez-Meza,
138 S. Ct. at 1964 (internal quotation marks omitted).

       Under § 404(b) of the First Step Act, “[a] court that imposed a sentence for a

covered offense may . . . impose a reduced sentence as if sections 2 and 3 of the [Fair

Sentencing Act] were in effect at the time the covered offense was committed.” 132 Stat.

at 5222. The district court correctly determined that Harriot was sentenced for a covered

offense. See United States v. Gravatt, 953 F.3d 258, 263-64 (4th Cir. 2020).

       “[W]hen imposing a new sentence” under the First Step Act, “a court does not

simply adjust the statutory minimum; it must also recalculate the Guidelines range.”

United States v. Chambers, 956 F.3d 667, 672 (4th Cir. 2020) (internal quotation marks

omitted). Further, “any Guidelines error deemed retroactive . . . must be corrected in a

First Step Act resentencing.” Id. at 668. We also held that “the § 3553(a) sentencing

factors apply in the § 404(b) resentencing context,” and a court “may consider post-

sentencing conduct” in determining whether to exercise its discretion to reduce a sentence.
Id. at 674. Additionally, “the First Step Act does not constrain courts from recognizing

Guidelines errors,” Id. at 668, or “preclude the court from applying intervening case law,”
id. at 672, in making its discretionary determination.

       The district court correctly determined that Harriot’s Sentencing Guidelines range

remained life imprisonment. However, we conclude that it abused its discretion in failing

to consider the remaining Chambers factors. Although the district court stated that Harriot

had not presented evidence of his post-sentencing conduct or the § 3553(a) factors, Harriot

                                             3
did indeed present such evidence. Harriot argued that he had not received a single

disciplinary infraction in his nearly 19 years of imprisonment, had obtained his General

Equivalency Diploma and a prison job, and had worked to improve his relationship with

his family. Moreover, the district court did not consider that Harriot was sentenced when

the Guidelines were mandatory, and they are now advisory. See Booker v. United States,

543 U.S. 220, 245 (2005).

       Accordingly, we affirm the district court’s order in part, vacate in part, and remand

for further proceedings. By this disposition, we express no view as to whether Harriot is

entitled to a reduction, leaving that decision to the district court in the first instance. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                     AFFIRMED IN PART
                                                                  AND VACATED IN PART




                                              4